DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (US 2,562,850) in view of Meyer et al (US 4,163,804).
claims 1 and 15, Winslow discloses that the food product can be formed by grinding the pork rinds in the grinder to reduce particle size, separating out the fat, further separating out the fat by grinder and further forming a rind food product by extrusion or rolling. 
In regard to claim 1, Winslow discloses that the rinds are ground or chopped to the small particles (Col. 2 lines 13-15). , Winslow discloses forming the sheets or strips by running the cooked ground rind material through an extrusion machine (Col. 2 bottom paragraph). This steps reads on the step of molding. It is further noted that the step of extrusion involves application of pressure. It is further noted that extrusion takes place at high temperatures as the rind mass is in the flexible state.
In regard to claim 1, Winslow is silent as to particle size of the pork skin. However, the particle size would depend on the particular grinding equipment and conditions. It is further noted that particle size refers to the intermediate product that is further processed and formed into the final product.
Meyer et al discloses:
A puffable, thermoplastic composition derived from animal parts is prepared by drying substantially raw animal parts to a moisture content between 10% and 25%, comminuting those parts and mechanically defatting the comminuted particles to a fat content of less than 18%. The defatted particles are macerated in an extruder at temperatures less than 330.degree. F. and under sufficient pressure to cause gelatinization of the particles. The resulting thermoplastic moldable mass is extruded to a shape sustaining form and cooled to below 215.degree. F., after which it is cut into puffable pellets. The pellets will be at least partially gelatinized animal parts, have a moisture content of less than 15%, a fat content of less than 15% and the protein thereof will not be subjected to denaturing temperatures in excess of 330.degree. F. The pellets may be puffed in hot oil to a product which resembles fried port skins or they may be thermo-formed into a decorative shape, e.g., in the shape of a chewable dog bone (Abstract).
Meyer et al discloses pork skins (Col. 2 lines 60-61).




    PNG
    media_image1.png
    708
    353
    media_image1.png
    Greyscale





In regard to claim 2, one of ordinary skill in the art would have been motivated to place the pork rinds in bags to be distributed and sold.
In regard to claim 3, Meyer et al discloses comminuting pork skins to the particle sized of ¼ inches or less.
In regard to claims 4 and 14, one of ordinary skill in the art would have been motivated to vary the temperature and pressure during the extrusion/molding step based on the desired final product properties.
Further in regard to the temperature and pressure recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

In regard to the recitation of the shape of the food product in claims 5, 10-13 and 17, it is noted that the particular shape of the food product is prima facie case obvious.
In regard to claim 6, Winslow discloses embodiment that do not add additional fat such as baking vs. frying (Col. 2 lines 35-40).
Regarding the fat content, energy content, cholesterol content, apparent volume and the texture recitations in claims 7-9 and 16, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as density, fat content, energy 
Claim 15 includes the recitation of an edible product comprising pork rinds having a texture of random agglomerates. It is noted that the texture of the final product would depend on the particular methods employed and original particle size of pork rind material. None of these features are claimed in claim 12. Stated somewhat differently, the claims does not recite any method steps or specific particle size of the initial material that would lead to the texture as recited.
Regarding the texture recitations in claims 15, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as its texture, this characteristic would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that texture among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, . 

Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (US 2,562,850).
In regard to claim 15, Winslow discloses that the food product can be formed by grinding the pork rinds in the grinder to reduce particle size, separating out the fat, further separating out the fat by grinder and further forming a rind food product by extrusion or rolling. Hence Winslow appears to produce the product that is similar to the one as claimed.
Claim 15 includes the recitation of an edible product comprising pork rinds having a texture of random agglomerates. It is noted that the texture of the final product would depend on the particular methods employed and original particle size of pork rind material. None of these features are claimed in claim 12. Stated somewhat differently, the claims does not recite any method steps or specific particle size of the initial material that would lead to the texture as recited.
Regarding the texture recitations in claim 15, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as its texture, this characteristic would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that texture among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the references has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
claims 15-16, it is noted that these values would depend on the serving size. It is further noted that Winslow discloses multiple steps of fat removal where substantially all the fat is removed (col. 4). 
In regard to claim 17, Winslow discloses embodiment that do not add additional fat such as baking vs. frying (Col. 2 lines 35-40).
Regarding the fat content, energy content, cholesterol content, apparent volume and the texture recitations in claims 15-16, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, such as density, fat content, energy content, cholesterol content, apparent volume and the texture, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the density, fat content, energy content, cholesterol content, apparent volume and the texture among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the references has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791